The judgment of the court (King, J.'absent,) was pronounced by
Sumí,, J.
The order of seizure and Bale upon which the various writs issued was irregular. Hill was dead when the suit was instituted; yet he was named as the defendant in the cause. The pluries writ was objectionable on the additional ground that, when it issued the decree enjoining Not stood unreversed.
The only change which the judgment requires is, as to the allowance of $150 as damages for the expense incurred by the plaintiff, for professional services in prosecuting this suit. See Smith v. Bradford, 17 La. 266.
It is, therefore, decreed that the judgment of the District court be amended, by striking therefrom the allowance of $150; and that, in other respects, the •judgment be affirmed; the costs of the appeal to be paid by the succession;